Exhibit 99.1 SAIC Announces Financial Results for the Fourth Quarter and Fiscal Year 2016 Revenues: $1,068 million for fourth quarter, $4.3 billion for fiscal year Adjusted earnings before interest, taxes, depreciation and amortization (EBITDA) margin: 7.5% for fourth quarter, 7.2% for fiscal year Adjusted operating income: $64 million for fourth quarter, $253 million for fiscal year Adjusted diluted earnings per share: $0.74 for fourth quarter, $2.85 for fiscal year Cash flows provided by operating activities: $108 million for fourth quarter, $226 million for fiscal year Repurchased 695k shares in fourth quarter for $32 million, approximately 1.1 million shares during fiscal year for $50 million Book-to-bill ratio of approximately 0.8 for quarter, 1.0 for the fiscal year MCLEAN, VA, March 29, 2016—Science Applications International Corporation (NYSE: SAIC), a leading technology integrator providing full life cycle services and solutions in the technical, engineering, intelligence, and enterprise information technology markets, today announced financial results for the fourth quarter and fiscal year ended January 29, 2016. “SAIC executed well inthe fourth quarter and throughout fiscal year 2016, while building momentum moving into fiscal 2017,” said Tony Moraco, SAIC Chief Executive Officer. “New market access, key contract awards, excellent program performance, and delivery of strong financial results over the past year position SAIC for exciting opportunities to further invest in the business and continue generating shareholder value.” Fourth Quarter and Fiscal Year 2016: Summary Operating Results Three Months Ended Year Ended January 29, Percent change January 30, January 29, Percent change January 30, (in millions, except per share amounts) Revenues $ 13 % $ $ 12 % $ Revenues performed by former parent(1) 3 %) 11 31 %) 50 Total revenues 13 % 11 % Operating income 54 (8 %) 59 (5 %) Operating income as a percentage of revenues % -120 bps % % -100 bps % Adjusted operating income(2) 64 8 % 59 5 % Adjusted operating income as a percentage of revenues % -30 bps % % -40 bps % EBITDA(2) 73 14 % 64 10 % EBITDA as a percentage of revenues % — % % -10 bps % Adjusted EBITDA(2) 80 25 % 64 19 % Adjusted EBITDA as a percentage of revenues % 70 bps % % 40 bps % Net income 28 %) 36 %) Diluted earnings per share $ %) $ $ %) $ Adjusted diluted earnings per share(2) $ (1 %) $ $ (2 %) $ Cash flows provided by operating activities $ 13 % $ 96 $ %) $ Free cash flow(2) $ 99 11 % $ 89 $ %) $ Revenues performed by former parent represent continuing work performed by SAIC’s former parent on pre-separation joint work recorded at revenue equal to cost. Adjusted operating income, EBITDA, adjusted EBITDA, adjusted diluted earnings per share and free cash flow are non-GAAP financial measures. See Schedule 5 for reconciliation to the most directly comparable GAAP financial measures. -1- Revenues for the fourth quarter were $1,068 million compared to $941 million during the prior year quarter, which equates to revenue growth of 13%. The increase was primarily due to acquired contracts from the Scitor acquisition and newly awarded programs. These increases were partially offset by lower material volume on supply chain contracts.
